 



Exhibit 10.10
SECOND AMENDMENT
TO
MANAGEMENT AND SUPPORT SERVICES AGREEMENT
This Second Amendment (this “Second Amendment”) to the Management and Support
Services Agreement between the Parties (as defined below) dated November 15,
2005 (“Agreement”) is dated and effective November 15, 2006, (“Second Amendment
Effective Date”) by and between Hythiam, Inc. (“Hythiam”) and David E. Smith,
M.D. Medical Group, Inc. (“PC”) (each a “Party” and collectively, the
“Parties”).
WHEREAS, the Parties entered into that certain First Amendment to Management and
Support Services Agreement dated and effective December 1, 2005 (the “First
Amendment”); and
WHEREAS, the Parties wish to further amend the Agreement as set forth in this
Second Amendment.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth in this Second Amendment, the Parties agree as follows:
1. All capitalized terms used and not otherwise defined in this Second Amendment
shall have the definitions set forth in the Agreement.
2. The Parties hereby amend the Agreement by adding the following definitions to
Section 1.1:
     “Continuing Care” has the meaning set out in Exhibit B.
     “Continuing Care Services” has the meaning set out in Section 3.16.6.
     “San Francisco Premises” has the meaning set out in Section 3.2.1.
     “Santa Monica Premises” has the meaning set out in Section 3.2.1.
3. The Parties hereby amend the Agreement by:
     (a) deleting the definitions of “Aftercare” and “Aftercare Services” from
Section 1.1;
     (b) replacing the defined term “Aftercare” throughout the Agreement with
the defined term “Continuing Care”; and
     (c) replacing the defined term “Aftercare Services” throughout the
Agreement with the defined term “Continuing Care Services”.

 



--------------------------------------------------------------------------------



 



4. The Parties hereby amend the Agreement by deleting the first sentence of
Section 3.2.1 and replacing it with the following language:
          The Manager hereby agrees to provide, or cause an affiliate to
provide, to the PC, on a non-exclusive and non-assignable basis, office space at
1315 Lincoln Boulevard, Santa Monica, CA 90401 (the “Santa Monica Premises”),
and at 1700 Montgomery Street, Suite 215, San Francisco, CA, 94111 (the “San
Francisco Premises”) for the conduct of the practice of the PC (the Santa Monica
Premises and the San Francisco Premises are referred to herein collectively as
the “Premises”).
5. The Parties hereby amend the Agreement by deleting Section 6.4 (as amended by
the First Amendment) in its entirety and replacing it with the following new
Section 6.4:
     6.4 Authorization to Pay Invoices
          The PC hereby authorizes and directs the Manager to make the following
payments on behalf of the PC from any Bank Account, in the order specified:
(1) the Medical Fee; (2) any obligations of PC related to PC’s employees (e.g.,
salary, benefits and administrative expenses specifically approved by PC);
(3) all third party obligations, including but not limited to Continuing Care;
and (4) any invoice owed by the PC to the Manager and all other monetary
obligations of the PC to the Manager hereunder on the date such amount is due
and payable (including, without limitation, the Management Fee), (subparagraphs
(1) through (4) above are referred to collectively as the “Obligations”). In the
event there are not sufficient monies in the Bank Account(s) to pay any of the
Obligations, Manager shall provide the PC a revolving line of credit to be
available as a working capital loan up to a maximum amount of two million five
hundred thousand dollars ($2,500,000) (“Working Capital Loan”) to allow PC to
pay such Obligations. PC shall execute and deliver to Manager a promissory note,
dated the Second Amendment Effective Date and payable to the order of Manager
(including as further amended, modified, restated or replaced from time to
time), evidencing PC’s unconditional obligation to repay Manager for the Working
Capital Loan. The Working Capital Loan shall be repaid by PC, with interest
equal to prime plus two percent (2%), as funds become available; provided,
however, upon termination of this Agreement, the entire principal balance and
all other costs, fees and expenses, if any, shall be due and payable in full.
The Working Capital Loan shall be secured as provided in Section 6.7.1. The
Manager agrees that all third party obligations shall be paid prior to any
payments of the Management Fee each month.
6. The Parties hereby amend the Agreement by deleting Section 6.8.1 in its
entirety and replacing it with the following new Section 6.8.1:
          PC shall pay Manager the license fees set forth on Exhibit B-1 or
Exhibit B-2, as amended from time to time, as applicable to the locality of the
Premises (“License Fees”).

 



--------------------------------------------------------------------------------



 



7. The Parties hereby amend the Agreement by deleting Section 6.8.2 in its
entirety and replacing it with the following new Section 6.8.2:
     6.8.2 Payment Terms
          PC will deliver within three business days following the end of every
calendar month during the Term to Manager a report identifying the number and
type of patients treated using the Licensed Technology during the monthly period
covered by the report, the total fees charged to those patients, the amounts
collected to date with respect to those patients, and License Fees payable to
Manager based on those treatments. Within ten days after receipt of each report,
Manager will invoice PC for the License Fees (computed as provided in this
Section 6.8.2 and Exhibit B) that may have accrued since the cutoff date for the
previous report (or from the Effective Date in the case of the first report),
and PC will pay any undisputed invoices within ten days after receipt by PC by
mailing or delivering a check or other readily available funds payable to
Manager in the amount of the License Fees to the Manager’s address and person
identified on the first page of this Agreement (unless and until otherwise
directed by Manager). Within ten (10) days following each reconciliation meeting
(as defined in Section 6.8.3), Manager will invoice PC for any additional
License Fees due under this Agreement, and PC will pay any undisputed invoices
within thirty (30) days after receipt by PC. Notwithstanding any other provision
of this Agreement and subject to the terms of the Continuing Care Services set
forth in Exhibit B, Manager in no event or circumstance is or shall be
responsible for any costs of, or related to, patient care provided by PC, or
extended or unanticipated care required for patients treated using the Licensed
Technology.
8. The Parties hereby amend the Agreement by deleting the third sentence of
Section 6.8.3 and replacing it with the following language:
          Any such unreported uses of the Licensed Technology shall be included
by PC in the next monthly report (as defined in Section 6.8.2).
9. The Parties hereby amend Exhibit B by deleting paragraph 6 in its entirety
and replacing it with the following language:
          The term “Continuing Care” , as used in this Exhibit B and otherwise
in the Agreement, refers to a program of follow-up care provided to a patient
treated using the Licensed Technology where services are provided by a certified
or licensed health care provider (which may be PC). All on behalf of PC, Manager
shall arrange, and pay up to $1,500 from a PC Bank Account for, Continuing Care
for each patient treated using the Licensed Technology, provided that within
thirty (30) days after receiving that treatment, the patient enrolls in an
appropriate Continuing Care program. Manager shall provide PC and treating
Medical Contractors with options for Continuing Care providers for their
patients from a list maintained by Manager. Notwithstanding the foregoing,
Manager does not and shall not endorse or recommend any specific provider and is
not and shall not be responsible or accountable in any way for the care provided
by any Continuing Care provider. Manager, at its discretion and for its own
behalf, with

 



--------------------------------------------------------------------------------



 



appropriate patient authorization, may collect data (for a period of up to two
years following treatment) concerning the recovery follow-up treatment for PC
patients provided treatment using the Licensed Technology. Nothing in this
Agreement shall limit a patient’s ability to choose a provider other than PC for
Continuing Care, nor shall this Agreement require any Party to refer patients or
otherwise generate business for the other Party.
10. The Parties hereby amend Exhibit B to the Agreement to delete in its
entirety paragraph 7 and replace it with the following:
     7. License Fees
     License Fees: PC shall pay Manager the License Fees set forth on
Exhibit B-1 or Exhibit B-2, as applicable to the locality of the Premises.
11. The Parties hereby amend Exhibit B to the Agreement to add Exhibit B-1 as
set forth on Schedule 1 to this Second Amendment.
12. The Parties hereby amend Exhibit B to the Agreement to add Exhibit B-2 as
set forth on Schedule 2 to this Second Amendment.
13. Except as amended by this Second Amendment, all other terms and conditions
of the Agreement shall remain unchanged and in full force and effect. In the
event that any terms or conditions of the Agreement are inconsistent with the
terms of this Second Amendment, the provisions of this Second Amendment shall
control. Any reference to the Agreement from and after the Second Amendment
Effective Date shall mean the Agreement as amended by this Second Amendment.

 



--------------------------------------------------------------------------------



 



The Parties have executed this Second Amendment by their duly authorized
representatives whose signatures appear below.

         
 
  Hythiam, Inc.    
 
       
 
  BY: /s/ ANTHONY M. LAMACCHIA
 
   
 
 
 
   
 
  Printed Name: Anthony M. LaMacchia    
 
       
 
  Title: Senior Executive Vice President    
 
       
 
  David E. Smith, M.D. Medical Group, Inc.    
 
       
 
  BY: /s/ DAVID E. SMITH
 
   
 
 
 
   
 
  Printed Name: David E. Smith, M.D.    
 
       
 
  Title: President    

 



--------------------------------------------------------------------------------



 



Schedule 1
EXHIBIT B-1
License Fees
Santa Monica Premises
     The following License Fees shall apply with respect to patients treated at
the Santa Monica Premises using the Licensed Technology:
          License Fees: PC shall pay Manager the following License Fees for any
patient treated at the Santa Monica Premises, who is not covered by, eligible
for coverage by, or reimbursed by, on a primary or secondary basis, Medicare,
Medicaid, or any other federal healthcare payer or funding source (“Self Pay
Patient”):

          Self Pay Patients   Manager   Treated Using Licensed Technology   Fee
 
Each episode of treatment for alcohol dependency (2 day)
  $ 4,500  
Each episode of treatment for severe alcohol dependency (3 day)
  $ 5,000  
(applicable when 3 infusions prescribed in advance)
       
Each episode of treatment for psycho-stimulant dependency
  $ 6,000  
Each additional “booster” infusion provided within twelve (12) months
  $ 1,000  
(applicable to treatment for alcohol or psycho-stimulant dependency)
       

          The License Fees set forth in this Exhibit B-1 are for treatment of
Self Pay Patients only and not for treatment of commercially insured patients or
patients reimbursed, on a primary or secondary basis, by Medicare or Medicaid or
any other governmental payer or funding source. Before treating any such
excluded patient, PC will advise Manager of its desire so to do, whereupon the
Parties will meet and attempt in good faith to negotiate appropriate fees for
such treatments, and will advise the patient in advance of the non-covered
status of the treatment and obtain an appropriate waiver therefrom.
          For purposes of this Exhibit B-1, any treatment provided to any
patient by, at or on behalf of the PC using all or any part of the Licensed
Technology shall be included in the calculation of the License Fees with respect
to such patient.
          For purposes of this Agreement, an Episode of Treatment shall include:

  •   Alcohol dependency- two or three administrations of the PROMETA™ for
alcohol protocol provided during a consecutive two-day or three-day treatment
period.     •   Psycho-stimulant dependency or poly-addictions — Five
administrations of the PROMETA™ for cocaine, crack cocaine or methamphetamines

 



--------------------------------------------------------------------------------



 



      protocol provided during a consecutive three-day initial treatment period
plus a follow-up treatment three weeks later for two consecutive days.

 



--------------------------------------------------------------------------------



 



Schedule 2
EXHIBIT B-2
License Fees
San Francisco Premises
     The following License Fees shall apply with respect to patients treated at
the San Francisco Premises using the Licensed Technology:
          License Fees: PC shall pay Manager the following License Fees for any
patient treated at the San Francisco Premises, who is not covered by, eligible
for coverage by, or reimbursed by, on a primary or secondary basis, Medicare,
Medicaid, or any other federal healthcare payer or funding source (“Self Pay
Patient”):

          Self Pay Patients   Manager   Treated Using Licensed Technology   Fee
 
Each episode of treatment for alcohol dependency (2 day)
  $ 4,500  
Each episode of treatment for severe alcohol dependency (3 day)
  $ 5,000  
(applicable when 3 infusions prescribed in advance)
       
Each episode of treatment for psycho-stimulant dependency
  $ 6,000  
Each additional “booster” infusion provided within twelve (12) months
  $ 1,000  
(applicable to treatment for alcohol or psycho-stimulant dependency)
       

          The License Fees set forth in this Exhibit B-2 are for treatment of
Self Pay Patients only and not for treatment of commercially insured patients or
patients reimbursed, on a primary or secondary basis, by Medicare or Medicaid or
any other governmental payer or funding source. Before treating any such
excluded patient, PC will advise Manager of its desire so to do, whereupon the
Parties will meet and attempt in good faith to negotiate appropriate fees for
such treatments, and will advise the patient in advance of the non-covered
status of the treatment and obtain an appropriate waiver therefrom.
          For purposes of this Exhibit B-2, any treatment provided to any
patient by, at or on behalf of the PC using all or any part of the Licensed
Technology shall be included in the calculation of the License Fees with respect
to such patient.
          For purposes of this Agreement, an Episode of Treatment shall include:

  •   Alcohol dependency- two or three administrations of the PROMETA™ for
alcohol protocol provided during a consecutive two-day or three-day treatment
period.     •   Psycho-stimulant dependency or poly-addictions — Five
administrations of the PROMETA™ for cocaine, crack cocaine or methamphetamines

 



--------------------------------------------------------------------------------



 



      protocol provided during a consecutive three-day initial treatment period
plus a follow-up treatment three weeks later for two consecutive days.

 